DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Caridi (# 56,171) on 6/2/21.

The application has been amended as follows: 

7. 	A secondary-battery electrode manufacturing method, comprising:
            a first step of cutting an electrode precursor by a first continuous wave laser, the electrode precursor including a thin-plate-shaped long core body that becomes a core body of thethin-plate-shaped long core body; and
            a second step of removing a protrusion of the active material layer by a second continuous wave laser, the protrusion being formed on a corner portion of a cut end portion of the electrode precursor that has been cut by the first continuous wave laser so as to form at the cut end portion of the electrode, 
an end portion of the core body is positioned inward of an end portion of the active material layer in a surface direction of the electrode which is perpendicular to a thickness direction of the electrode, or is flush with the end portion of the active material layer, and
wherein the end portion of the core body includes a widened portion that is wider than a plate thickness of the core body in the thickness direction of the electrode.

Canceled claims 8-10.
Election/Restrictions
Claims 1 and 3-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are considered to be represented by Hirai et al. (US 2015/0017523) and Cho et al. (US 2016/0036009).
While Hirai discloses a secondary-battery electrode, at an end portion of the electrode, an end portion of the core body is positioned inward of an end portion of the active material layer in a thickness direction of the electrode (see Figure 1B), the reference does not disclose nor render obvious the claimed features that at an end portion of the electrode, an end portion of the core body is positioned inward of an end portion of the active material layer in a surface direction of the electrode which is perpendicular to a thickness direction of the electrode, or is flush with the end portion of the active material, and the end portion of the core body includes a widened portion that is wider than a plate thickness of the core body in the thickness direction of the electrode as claimed. 
Additionally, while Cho discloses a secondary battery electrode, at an end portion of the electrode, an end portion of the core body is positioned inward of an end portion of the active material layer in a thickness direction of the electrode, and the end portion of the core body includes a widened portion that is wider than a plate thickness of the core body in the thickness direction of the electrode, as set forth in the previous Office Action, but the reference does not teach nor render obvious the claimed feature that an end portion of the core body is positioned inward of an end portion of the active material layer in a surface direction of the electrode which is perpendicular to a thickness direction of the electrode, or is flush with the end portion of the active material as claimed.
	Therefore, the claims were found to be allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721